DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/JP2019/030254 filed 08/01/2019 which further claims foreign priority to JP 2018-163363 filed 08/31/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), “An object collating method…” with steps of “acquiring…” “determining…” “collating…” and “causing…to display” of which are steps of a process that can simply be considered performed in the mind of a human as the steps can be interpreted as simply performed without any type of machine or device and thus can be interpreted as simply a mental process. This judicial exception is not integrated into a practical application because the claim recites the abstract idea without any additional elements that at least infer a performing or execution of such steps by any sort of device, computer, machine, etc... The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again, the claim simply recites steps 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 10, these claims recite, “An object collating device…” and “An object collating method…” respectively while further reciting the limitation, “to determine (determining) whether or not the object contained in the first captured image is divided…to collate (collating) the first image for matching and the second image for matching when the object is determined to be divided…”  The recited limitations lend to the situation wherein no collation is performed, due to the determination of when the object is not to be divided which therefore introduces an indefiniteness within the claim since the claims clearly recite “An object collating device…” and “An object collating method…” respectively.  In other words, the claim recites performing collation however then recites limitations that lend to the situation where no 
In reference to claims 2, 4, 5, 7 and 9, these claims comprise the phrase, “and/or” which itself is indefinite as it fails to particularly point out and distinctly claim which of, “and” or “or” or “both” such a term signifies.  In other words, does the Applicant mean the phrase to mean, “A AND B” or “A OR B” or both “A AND B” and “A OR B?”  The answer to such a question cannot be determined by the current claim language and thus the claims are deemed indefinite.  Note, as per prior art rejection purposes, the Examiner will interpret the claim language in its broadest meaning which in this situation would be, “A OR B.”

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The limitation which, in combination with the further limitations of the claim, that is seen as novel is the aspect of collating the first image for matching and the second image for matching when the object is determined to be dived along with displaying an image to contain the object of the same type in the first image for matching based on the result of the collation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/9/22